UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril, 2015 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1).) Yes No x (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7).) Yes No x INVESTOR RELATIONS PRESS RELEASE No. RI022 Grupo Televisa to Nominate Michael T. Fries, President and CEO of Liberty Global, to its Board of Directors MEXICO CITY, April 22, 2015 - Grupo Televisa, S.A.B. (“Televisa”; NYSE:TV; BMV:TLEVISA CPO) announced today that Michael T. Fries, President and Chief Executive Officer of Liberty Global, will be nominated for election to the Board of Directors at Televisa’s Shareholders’ Meeting on April 29. “Michael has a track record of nearly 30 successful years in the cable and media industries. Under Michael's leadership, Liberty Global has become the largest cable company in the world. His insights and experience will be a great asset to Televisa as we continue to transform our content business and expand our presence in Mexico´s telecommunications sector. We are looking forward to having him join our board”, said Emilio Azcárraga, Televisa’s Chairman. Mr. Fries was a founding member of the management team which launched the company's international expansion over two decades ago, and has served in various strategic and operating capacities since that time. He was appointed president and chief executive officer in 2005 and is a member of Liberty Global's board of directors and its two-person executive committee along with the company's chairman, Dr. John C. Malone. Today, Liberty Global provides over 27 million customers with 56 million video, voice, and broadband internet services. Liberty Global has operations in 14 countries and generates over $18 billion of revenue. Mr. Fries is an active industry partner and Telecom Governor of the World Economic Forum and a member of World Presidents Organization. He also serves as a trustee or board member of a number of professional and philanthropic organizations. Mr. Fries holds a B.A. from Wesleyan University and an M.B.A. from Columbia University. About Grupo Televisa Televisa is the largest media company in the Spanish-speaking world based on its market capitalization and a major participant in the international entertainment business. It operates four broadcast channels in Mexico City, produces and distributes 25 pay-TV brands for distribution in Mexico and the rest of the world, and exports its programs and formats to the U.S. through Univision Communications Inc. (“Univision”) and to other television networks in over 50 countries. Televisa is also an active participant in Mexico’s telecommunications industry. It has a majority interest in Sky, a leading direct-to-home satellite television system operating in Mexico, the Dominican Republic and Central America. Televisa also participates in Mexico´s telecommunications industry in many regions of the country where it offers video, voice, and broadband services. Televisa also has interests in magazine publishing and distribution, radio production and broadcasting, professional sports and live entertainment, feature-film production and distribution, the operation of a horizontal Internet portal, and gaming. In the United States, Televisa has equity and debentures that, upon conversion and subject to any necessary approval from the Federal Communications Commission (“FCC”) in the United States, will represent approximately 38% on a fully diluted, as-converted basis of the equity capital in Broadcasting Media Partners, Inc. (“BMP”), the controlling company of Univision, the leading media company serving the United States Hispanic market. Disclaimer This press release contains forward-looking statements based on the current expectations of Grupo Televisa, S.A.B.Actual future events or results could differ materially from these statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this press release. Grupo Televisa, S.A.B. undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Investor Relations: Carlos Madrazo / Tel: (52 55) 5261 2445 / cmadrazov@televisa.com.mx Eduardo Nestel / Tel: (52 55) 5261 2438 / enestel@televisa.com.mx Media Relations: Alejandro Olmos / Tel: (52 55) 4438 1205 / aolmosc@televisa.com.mx Regina Moctezuma / Tel: (52 55) 5224 5456 / rmoctezumag@televisa.com.mx www.televisair.com SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRUPO TELEVISA, S.A.B. (Registrant) Dated: April 22, 2015 By: /s/ Joaquín Balcárcel Santa Cruz Name: Joaquín Balcárcel Santa Cruz Title: General Counsel
